 



Exhibit 10.2

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (this “Agreement”) is entered into as of
the 26th day of July, 2016, among Trent Voigt, an individual (“Voigt”), WLES,
L.P., a Texas limited partnership (“WLES”), JetPay Corporation, a Delaware
corporation f/k/a Universal Business Payment Solutions Acquisition Corporation
(“JetPay”), and JetPay, LLC, a Texas limited liability company (“JPLLC”), JetPay
Merchant Services, LLC a Texas limited liability company and JetPay ISO
Services, LLC a Texas limited liability company.

 

RECITALS

 

WHEREAS, WLES, Voigt, JetPay and certain other entities entered into that
certain Agreement and Plan of Merger dated as of July 6, 2012, as amended (the
“Merger Agreement”), pursuant to which WLES and Voigt have certain
indemnification obligations to JetPay; and

 

WHEREAS, WLES, JPLLC, JetPay, Merrick Bank Corporation (“Merrick”) and JPMorgan
Chase Bank, NA entered into that certain Escrow Agreement dated as of December
28, 2012 (the “Escrow Agreement”) regarding potential liability of JPLLC to
Merrick regarding claims related to the bankruptcy of Southern Sky Air & Tours
LLC d/b/a Direct Air (“Direct Air”); and

 

WHEREAS, Merrick, WLES, JetPay, JPLLC and certain other parties are entering
into that certain Settlement Agreement and Release dated of even date herewith
(the “Merrick Release”) pursuant to which, among other things, JetPay and WLES
will take certain actions in order to settle all disputes between Merrick, WLES,
JetPay and the other parties named therein; and

 

WHEREAS, WLES and Voigt on the one hand, and JetPay, on behalf of itself and its
subsidiaries on the other hand, wish to set forth their agreement regarding
their respective obligations and understandings regarding the actions to be
taken with respect to the Merrick Release, and to compromise and settle all
claims and counterclaims that could be asserted regarding all things related to
Merrick.

 

NOW, THEREFORE, for the mutual promises and undertakings set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:

 

1.Promissory Notes. WLES will agree to transfer the indebtedness (including
principal and all accrued but unpaid interest) represented by that certain
Promissory Note dated December 28, 2012 in the original principal amount of
$2,331,368.68 (the “December 2012 Note”), to Merrick, it being agreed that any
obligation to WLES under that note, except as otherwise detailed herein, shall
no longer exist as of the date hereof and of no further force and effect. WLES
will agree to enter into an amendment that will extend the maturity date of that
certain Promissory Note dated June 7, 2013, and amended July 31, 2014 in the
original principal amount of $491,693.00 (the “June 2013 Note”) from September
30, 2016 to September 30, 2017, and agree to waive all interest payments for the
period from September 30, 2016 to September 30, 2017. The June 2013 Note shall
become immediately due and payable in the event that Voigt’s employment with
JPLLC is terminated for any reason other than cause, as the same is defined in
the amendment to the June 2013 Note.

 



 

 

 

2.Escrow Shares. The parties agree that 3,333,333 shares of JetPay common stock
are being held in escrow pursuant to the terms of the Escrow Agreement (the
“Escrow Shares”). The Escrow Shares are issued in the name of WLES and are to be
released either to Merrick or to WLES upon a settlement of Direct Air related
claims. Consistent with the terms of the Merrick Release, WLES hereby authorizes
JetPay to arrange, and WLES agrees to consummate, a private sale of that number
of shares of the Escrow Shares necessary to satisfy JetPay’s obligation to pay
$5,000,000 to Merrick under the Merrick Release; provided that WLES shall not be
obligated to sell more than 2,200,000 shares of the Escrow Shares. Upon
consummation of the sale of the Escrow Shares as contemplated herein, JetPay
shall issue to WLES fully vested and immediately exercisable warrants with an
expiration date of five years from the date of this Agreement to purchase that
number of JetPay shares of common stock equal to 50% of the difference between
the number of Escrow Shares actually sold by WLES as contemplated herein and
1,666,666 shares, at an exercise price equal to the amount paid for the sold
Escrow Shares. By way of example only, if the entire 2,200,000 shares of Escrow
Shares were sold for a purchase price of $2.27 per share, then JetPay would
issue WLES a warrant to purchase 266,667 shares at a purchase price of $2.27 per
share (2,200,000 – 1,666,666 = 533,334/2 = 266,667). Additionally, as per the
terms of the Merrick Release, the balance of the Escrow Shares following the
contemplated sale herein will remain in escrow to secure JetPay’s obligations
under the Merrick Release and all documents (including promissory notes)
contemplated therein. In the event that JetPay should default on its obligations
to Merrick under the Merrick Release and some or all of the remaining Escrow
Shares shall be forfeited to Merrick, JetPay agrees to issue to WLES, for no
further consideration, that number of JetPay common stock equal to the forfeited
Escrow Shares.

 

3.Valley National Bank Litigation. In the event that there is a recovery by JPMS
in connection with the claims brought by JPMS in American Express Travel Related
Services and JetPay Merchant Services, LLC v. Valley National Bank, Civil Action
No. 2:14-cv-7827 (D. N.J.) (the “JP-VNB Action”), the parties agree that any
proceeds received will be disbursed as follows:

 



 

 

 

4.If JetPay receives a net $5,000,000 or more , after all out-of-pocket fees and
expenses, from the sale of the Escrow shares as detailed in #2 above (i) JetPay
shall receive the first $3,850,000.00 (or such lesser amount if the recovery
does not exceed that amount) and shall use such amount to prepay JetPay’s
obligations to Merrick under the $3.85MM Note (as defined in the Merrick
Release), (ii) the next $3,000,000 (or such lesser amount if the recovery does
not exceed that amount) shall be paid to WLES, and (iii) the remainder, if any,
shall be split equally between JetPay and WLES.



 

5.If JetPay receives an amount of monies less that a net $5,000,000, after all
out-of-pocket fees and expenses from the sale of the Escrow shares as detailed
in #2 above (this amount being the “Shortfall”): (i) JetPay shall receive the
first amount of the sum of $3,850,000 plus the Shortfall, up to a total of
$4,100,000.00 (or such lesser amount if the recovery does not exceed that
amount) and shall use such amount to prepay JetPay’s obligations to Merrick
under the $3.85MM Note (as defined in the Merrick Release), (ii) the next
$2,500,000 (or such lesser amount if the recovery does not exceed that amount)
shall be paid to WLES, and (iii) if the Shortfall was not fully covered in (i)
above, JetPay will receive the next up to $250,000 until the Shortfall is either
fully covered up to a maximum of $500,000 and (iv.) the remainder, if any, shall
be split equally between JetPay and WLES. The parties agree that the provisions
of this Agreement supersede the provisions of that certain letter agreement
among them dated as of October 31, 2014 (the “Letter Agreement”) and that the
Letter Agreement shall be null and void and of no effect. All Proceeds received
by any party in connection with a final determination of the Direct Air Matter
(as such terms are defined in the Letter Agreement) that are not otherwise
addressed in this Agreement shall belong to WLES.

 

6.Release. JetPay, on behalf of itself and all of its affiliates and subject to
the satisfaction of the obligations created by this Agreement in favor of
JetPay, for good and valuable consideration, waives, releases, and forever
discharges WLES and Voigt, together with their respective subsidiaries,
affiliates, and predecessor companies and entities, and their respective past
and present employees, principals, owners, directors, officers, and agents, from
any and all claims, causes of action, charges, suits, debts, controversies,
liabilities, promises, damages, judgments, and demands of any kind, that were
asserted or could have been asserted in connection with all indemnification
obligations of WLES and Voigt under the Merger Agreement with respect to Direct
Air related claims.

 

7.Miscellaneous. The following provisions shall apply to this Agreement.

 



 

 

 

(a)Arm’s-Length Agreement. The parties agree that the amount paid and the other
terms of this Agreement were negotiated at arm’s-length in good faith by the
parties and reflect a settlement that was reached voluntarily after consultation
with experienced legal counsel

(b)Modifications. This Agreement may not be modified or amended, nor may any of
its provisions be waived, except by a writing signed by the parties or their
successors-in-interest.

(c)Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties concerning the subject matter hereof, and
supersedes any prior or contemporaneous discussion or agreements thereon. The
parties acknowledge that no party, or any agent, representative, attorney, or
client of a party, has made any promise, representation, or warranty whatsoever,
express or implied, that is not contained herein concerning the subject matter
hereof, to induce the other party to execute this Agreement. The parties
acknowledge that they have not executed this Agreement in reliance on any
promise, representation, or warranty not contained herein.

(d)Execution in Counterparts. This Agreement may be executed in two or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument provided that counsel for the parties to this
Agreement shall exchange among themselves electronic copies of original signed
counterparts.

(e)Governing Law and Jurisdiction. The construction, interpretation, operation,
effect and validity of this Agreement, and all documents necessary to effectuate
it, shall be governed by the laws of the State of Texas without giving effect to
its conflict-of-law rules, and the parties expressly agree to be bound by,
submit to, and subject to the jurisdiction of the Federal District Court for the
Northern District of Texas or the state courts located in Dallas County, Texas,
with respect to any filing, motion, claim, or action arising out of or relating
to this Agreement.

(f)Authorized Signatories. Each signatory of this Agreement warrants that he or
she is authorized to enter into and execute this Agreement on behalf of the
person or entity for whom/which he or she is signing.

(g)Cooperation. The parties agree to cooperate in executing and delivering such
other and additional documents or instruments, and to take all additional
actions that may be necessary or appropriate to give full force and effect to
the terms and intent of this Agreement.

(h)Agreement the Product of Negotiation. The parties agree that this Agreement
is the product of negotiation between the parties through their separate and
respective counsel. In the event of a dispute concerning the interpretation of
this Agreement or of any of its terms or provisions, the Agreement shall be
deemed to have been drafted jointly by all of the parties.

(i)No Agency. Nothing in this Agreement, or any action implemented pursuant
hereto, shall be deemed to create an agency or joint venture relationship
between the parties.

(j)Attorney’s Fees. In the event of any dispute, claim or motion to enforce or
interpret the provisions and obligations of this Agreement, the prevailing party
shall be entitled to recover reasonable attorney’s fees, and all other related
costs, plus applicable interest, in addition to any other relief to which that
party may be entitled.

(k)Notice. Any notices, requests, or demands concerning this Agreement shall be
sent by email and FEDEX to:

 



 

 

 

For JetPay Corporation or JetPay LLC:

 

1175 Lancaster Avenue, Suite 200 Berwyn, PA 19312

 

Attn: Chief Executive Officer

 

With a copy to:

 

Cooper & Sculley, PC

900 Jackson St. Suite 100

Dallas, TX 75202

Attn: Micah Dortch

Micah.Dortch@CooperSculley.com

 

 

For WLES, L.P. or Trent Voigt:

 

2233 Wolf Front Rd.

Van Alstyne, TX 75495

Attn: Trent Voigt

trent@jetpay.co.uk

 

With a copy to:

 

Scheef & Stone, L.L.P.

500 N. Akard, Suite 2700

Dallas, TX 75201

Attn: Brad L. Whitlock

Brad.whitlock@solidcounsel.com



 

Executed to be effective as of the date set forth above.

 

[Signatures on Following Page]

 

 

 



 



JETPAY CORPORATION           By: /s/ Peter B. Davidson       Printed Name: Peter
B. Davidson       Title: Vice Chairman           JETPAY, LLC       By: /s/ Peter
B. Davidson       Printed Name: Peter B. Davidson       Title: Vice Chairman    
      WLES, L.P.   BY: Transaction Guy & The Triumphant Ones, L.L.C., General
Partner       By: /s/Trent Voigt       Printed Name: Trent Voigt       Title:
General Partner           /s/ Trent Voigt   Trent Voigt  

 



 

 

 

 



Side Agreement 

 

The undersigned, JetPay, LLC, (“JetPay”) and WLES, L.P. (“WLES”), do hereby
agree that, WLES agrees to amend the terms of that certain Promissory Note dated
June 7, 2013, and amended July 31, 2014 and September 30, 2014, in the principal
amount of $491,693.00 (the “Note”) to extend the most recent maturity date of
the Note from September 30, 2016 to September 30, 2017. Interest will continue
to accrue through September 30, 2016 but such accrual will end on September 30,
2016.

 

Executed to be effective as of the 30th day of September, 2016. 

 

JetPay, LLC

 

By: /s/ Peter B. Davidson

 

Its: Vice Chairman

 

  

WLES, L.P.

 

By: Transaction Technology Guy and the Triumphant Ones, LLC

 

General Partner

 

By: /s/ Trent Voigt

 

Trent Voigt, President



  

 



 



